651 So.2d 822 (1995)
Derrick HENDERSON, Appellant,
v.
STATE of Florida, Appellee.
No. 94-1710.
District Court of Appeal of Florida, Fourth District.
March 15, 1995.
Richard L. Jorandby, Public Defender, and Malloyre G. Cunningham, Asst. Public Defender, West Palm Beach, for appellant.
*823 Robert A. Butterworth, Atty. Gen., Tallahassee, and Joan L. Greenberg, Asst. Atty. Gen., West Palm Beach, for appellee.
KLEIN, Judge.
The appellant, Derrick Henderson appeals from his sentence as a habitual offender. The state concedes that the trial court erred in sentencing Henderson as a habitual offender because the prior convictions upon which the trial court relied to impose habitual offender status all occurred on the same day; thus, failing to meet the requirements of section 775.084(5), Fla. Stat. (1993). We reverse and remand in order to allow the trial court to resentence the defendant based upon his entire record, including other prior convictions which could support habitualization. Doggett v. State, 584 So.2d 116 (Fla. 1st DCA 1991).
The state also concedes that the trial court erred in failing to give Henderson credit for time served on his two concurrent sentences in violation of Daniels v. State, 491 So.2d 543 (Fla. 1986). The error in jail time credit should be corrected in case number 93-3010CF to reflect the same credit which was given in case number 93-1999CF, specifically, credit for 260 days.
Accordingly, we reverse and remand for further proceedings consistent herewith.
PARIENTE and SHAHOOD, JJ., concur.